DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 28, 30-34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (US Pub No. 2007/0297190 A1).
As to claim 21, Ng teaches an endoscopic light source (“utilized in endoscopic surgery” in ¶ [0040]), comprising: a first emitter (#101 in Fig. 8 and in ¶ [0038]) which emits light of a first wavelength (inherent that light has a wavelength) into a plurality of optical fibers (#105 in Fig. 8 and in ¶ [0038]-[0039]) at a first angle (as pictured); and a second emitter (#102 in Fig. 8 and in ¶ [0038]) which emits light of a second wavelength (inherent that a light has a wavelength) into the plurality of optical fibers at a second angle (as pictured), wherein the first angle is different from the second angle (the LEDs are shown to not occupy the same physical location and thus the angle must be different).  
As to claim 22, Ng teaches one or more of the first angle and the second angle are offset from perpendicular to the plurality of optical fibers (Fig. 8 showing the LED’s placement being spread larger than the bundle of optical fibers, even if one LED is perpendicular it would be impossible for both to be).  
As to claim 23, Ng teaches the first angle and the second angle are offset from perpendicular to the plurality of optical fibers (Fig. 8 showing the LED’s placement being spread 
As to claim 24, Ng teaches an intervening optical component (#104 in Fig. 8 and in ¶ [0038]) disposed between the plurality of optical fibers and the first and second emitters, wherein the intervening optical component mixes the light of the first wavelength with the light of the second wavelength before the lights enter the plurality of optical fibers (#104 being conical and directing light from multiple LEDs to the entrance of #105).  
As to claim 28, Ng teaches a third emitter (#103 in Fig. 8 and in ¶ [0038]) which emits light of a third wavelength into the plurality of optical fibers at a third angle.  
As to claim 30, Ng teaches the third angle is different than the first angle and the second angle (the LEDs are shown to not occupy the same physical location and thus the angle must be different).  
As to claim 31, Ng teaches one or more of the first angle, the second angle, and the third angle are offset from perpendicular to the plurality of optical fibers (Fig. 8 showing the LED’s placement being spread larger than the bundle of optical fibers, even if one LED is perpendicular it would be impossible for all to be).  
As to claim 32, Ng teaches two or more of the first angle, the second angle, and the third angle are offset from perpendicular to the plurality of optical fibers (Fig. 8 showing the LED’s placement being spread larger than the bundle of optical fibers, even if one LED is perpendicular it would be required that more than one is offset).  
As to claim 33, Ng teaches the first angle, the second angle, and the third angle are offset from perpendicular to the plurality of optical fibers (Exemplary LEDs are shown in Fig. 8 
As to claim 34, Ng teaches -4-an intervening optical component (#104 in Fig. 8 and in ¶ [0038]) disposed between the plurality of optical fibers and the first, second, and third emitters, wherein the optical element mixes the light of the first wavelength with the light of the second wavelength and the light of the third wavelength before the lights enter the plurality of optical fibers (#104 being conical and directing light from multiple LEDs to the entrance of #105).  
As to claim 38, Ng teaches the first emitter includes a first laser emitter and the second emitter includes a second laser emitter and the third emitter includes a third laser emitter (lasers as emitters discussed throughout, including ¶ [0036]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. (US Pub. No. 2009/0310345 A1) in view of Viering et al. (US Pub. No. 20160187600 A1).

Holder teaches the light being emitted into an optical cable but is silent about the optical cable being comprised of a plurality of optical fibers.
Viering teaches that optical fibers can be either a single fiber or a bundle of a plurality of fibers (¶ [0035]) in order to deliver more light.
It would have been obvious to one of ordinary skill in the art to modify the device of Holder to have a bundle of fibers in order to allow more light to be delivered from the device.
As to claim 22, Holder teaches wherein one or more of the first angle and the second angle are offset from perpendicular to the plurality of optical fibers (Fig. 1 and Fig. 11).  
As to claim 23, Holder teaches the first angle and the second angle are offset from perpendicular to the plurality of optical fibers (Fig. 1 and Fig. 11).  
As to claim 24, Holder teaches an intervening optical component (#4 in Fig. 1 and 11 and in ¶ [0043]) disposed between the plurality of optical fibers and the first and second emitters, wherein the intervening optical component mixes the light of the first wavelength with the light of the second wavelength before the lights enter the plurality of optical fibers (¶ [0043]).  
As to claim 25, Holder teaches the intervening optical component includes a diffuser (¶ [0043]).  

As to claim 27, Holder is silent about the plurality of optical fibers includes a plurality of plastic optical fibers and wherein the intervening optical component includes a plurality of glass fibers.
However, Viering teaches that optical fibers can be either plastic or glass or a combination (¶ [0029], [0035]). Additionally, Viering teaches that placing plastic near the LEDs could result in melting (¶ [0029]). Therefore, it would have been obvious to one of ordinary skill in the art to have the intervening optical component be glass while the remaining fibers be plastic in order to prevent from being melted by the LEDs.
As to claim 28, Holder teaches a third emitter (#8 in Fig. 1 and in ¶ [0042]) which emits light of a third wavelength into the plurality of optical fibers at a third angle (Fig. 1 and 11).  
As to claim 29, Holder teaches the third angle is the same as one of the first angle and the second angle (In this interpretation, the third angle is the same as that it is the same angle from the optical axis).  
As to claim 30, Holder teaches the third angle is different than the first angle and the second angle (In this interpretation, the angles are different in that they are each coming from a different orientation from the optical axis).  
As to claim 31, Holder teaches one or more of the first angle, the second angle, and the third angle are offset from perpendicular to the plurality of optical fibers (Fig. 1 and 11).  
As to claim 32, Holder teaches two or more of the first angle, the second angle, and the third angle are offset from perpendicular to the plurality of optical fibers (Fig. 1 and 11).  

As to claim 34, Holder teaches -4-an intervening optical component (#4 in Fig. 1 and 11 and in ¶ [0043]) disposed between the plurality of optical fibers and the first, second, and third emitters, wherein the optical element mixes the light of the first wavelength with the light of the second wavelength and the light of the third wavelength before the lights enter the plurality of optical fibers (¶ [0043]).  
As to claim 35, Holder teaches the intervening optical component includes a diffuser (¶ [0043]).  
As to claim 36, Holder teaches the intervening optical component includes a mixing rod (Fig. 1 and 11, ¶ [0043]).  
As to claim 37, Holder is silent about the plurality of optical fibers includes a plurality of plastic optical fibers and wherein the intervening optical component includes a plurality of glass fibers.
However, Viering teaches that optical fibers can be either plastic or glass or a combination (¶ [0029], [0035]). Additionally, Viering teaches that placing plastic near the LEDs could result in melting (¶ [0029]). Therefore, it would have been obvious to one of ordinary skill in the art to have the intervening optical component be glass while the remaining fibers be plastic in order to prevent from being melted by the LEDs.
As to claim 38, Holder teaches the first emitter includes a first laser emitter and the second emitter includes a second laser emitter and the third emitter includes a third laser emitter (“lasers” in ¶ [0040]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875